Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. PGPUB 20090141940) in view of Chung et al. (U.S. PGPUB 20170287127).
With respect to claim 1, Zhao et al. disclose a device (paragraph 55, embodiments of the present system may be operated in a computer environment) comprising: a computer readable medium including first non-transient computer executable instructions (paragraph 55, embodiments of the present system may be operated in a computer environment including databases and other storage apparatuses, servers, processors, terminals and displays, computer-readable media) which, when executed by a processor in the device, instantiate a content interpreter that:
interprets content by: first discerning at least one visible aspect of the content (paragraph 57, Once the video has been retrieved, the video undergoes a process of detection of objects and extraction of object features from video images (processes 210, 220)); and second discerning at least one background aspect of the content (paragraph 57, Concurrently, shots or scenes are detected in the video via a shot/scene boundary detection procedure (process 215). The shots or scenes of the video are extracted to provide a sequence of images for analysis by the system, and each detected shot or scene is individually analyzed. Generally, the term "shot" or "scene" refers to a grouping of frames or images recorded by either a stationary or smoothly-moving camera, with little or no background change between the frames, which implies content comprises a background aspect);
identifies, based on an interpretation of the content, aspect information for the content (paragraph 58, A feature typically describes a specific structure in an image, ranging from simple structures such as points, edges, corners, and blobs, to more complex structures such as entire objects. For example, for facial recognition, features include eyes, noses, mouths, ears, chins, etc., of a face in an image, as well as the corners, curves, color, overall shape, etc., associated with each feature); wherein the aspect information identifies the at least one visible aspect and the at least one background aspect (paragraph 3, objects that are capable of being recognized within the illustrated video include characters' faces, a plant in a vase, a shoe, and an automobile tire, each of which is shown within a dashed box to indicate its detection and recognition within the frame); and
outputs the aspect information for further processing by the device (paragraph 59, Once an object has been detected within a video frame, the system extracts the detected local features and encodes the features with affine invariant descriptors (process 220). The extracted local features are used for both global and local object modeling, as well as object recognition and tracking, paragraph 61, if the system determines that the extracted object image is an optimal image, then the object recognition process is initiated for that image (process 400, shown and described in greater detail in conjunction with FIG. 4), the extracted objects are output for object recognition). However, Zhao et al. do not expressly disclose the at least one background aspect includes at least one of a weather condition and a geography.
Chung et al., who also deal with presenting content, disclose a method wherein the at least one background aspect includes at least one of a weather condition and a geography (paragraph 117, The attribute information of background may include a location of a background of the picture, weather, season, context, or etc. For example, the background location attribute of the picture may include “mountain”, “beach”, “urban area”, etc. The weather attribute may include “clear”, “cloudy”, “rainy”, “snowy”, etc.).
Zhao et al. and Chung et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one background aspect includes at least one of a weather condition and a geography, as taught by Chung et al., to the Zhao et al. system, because the electronic apparatus 1101 may retrieve a picture for fitting use stored in the memory based on information on a current weather (paragraph 132 of Chung et al.), thus analyze the content and provide an appropriate response.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. PGPUB 20090141940) in view of Chung et al. (U.S. PGPUB 20170287127) and further in view of Vogiatzis et al. (U.S. PGPUB 20170154240).
With respect to claim 2, Zhao et al. as modified by Chung et al. disclose the device of claim 1. However, Zhao et al. as modified by Chung et al. do not expressly disclose the at least one visible aspect identifies a feature, function or characteristic of an article of commerce depicted by the content.
Vogiatzis et al., who also deal with presenting media content, disclose a method wherein the at least one visible aspect identifies a feature, function or characteristic of an article of commerce depicted by the content (paragraph 39, FIG. 3 illustrates the display screen 102 showing the items 114-117 and their brand name with a soft key alongside each Item labeled `BUY` which the user can touch if he/she wishes to buy the product).
Zhao et al., Chung et al., and Vogiatzis et al. are in the same field of endeavor, namely processing media content.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one visible aspect identifies a feature, function or characteristic of an article of commerce depicted by the content, as taught by Vogiatzis et al., to the Zhao et al. and Chung et al. system, because this would allow a user to purchase items of clothing similar to those worn by an actor in the movie (paragraph 34 of Vogiatzis et al.), thus implementing a system for e-commerce.
With respect to claim 3, Zhao et al. as modified by Chung et al. and Vogiatzis et al. disclose the device of claim 2, wherein the at least one visible aspect, when presented by a presentation device, is visually perceptible by a person (Zhao et al.: paragraph 3, objects that are capable of being recognized within the illustrated video include characters' faces, a plant in a vase, a shoe, and an automobile tire, each of which is shown within a dashed box to indicate its detection and recognition within the frame, Zhao et al.: paragraph 57, Once the video has been retrieved, the video undergoes a process of detection of objects and extraction of object features from video images (processes 210, 220), objects as shown in Fig. 1 are visually perceptible by a person).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. PGPUB 20090141940) in view of Chung et al. (U.S. PGPUB 20170287127) and further in view of Tushinskiy et al. U.S. PGPUB 20210217413).
	With respect to claim 4, Zhao et al. as modified by Chung et al. disclose the device of claim 1. However, Zhao et al. as modified by Chung et al. do not expressly disclose the content interpreter further interprets content by: third discerning at least one audible aspect of the content; and wherein the aspect information further identifies the at least one audible aspect that, when presented by a presentation device, is audibly perceptible by a person.
	Tushinskiy et al., who also deal with presenting content to users, disclose a method wherein the content interpreter further interprets content by: third discerning at least one audible aspect of the content; and wherein the aspect information further identifies the at least one audible aspect that, when presented by a presentation device, is audibly perceptible by a person (paragraph 62, The user's speech recognized in form of words is sent to the interpretation module (typically part of network 306, but in some embodiments may be separate and distinct), which interprets the words into targeted actions. The speech interpretation module determines the highest probability targeted actions and informs of this to Ad Network 304. On the basis of internal logic and methods, Ad Platform determines the answer to the user, which is then sent to end user device 302 in the form of audio, video, text and other information).
	Zhao et al., Chung et al., and Tushinskiy et al. are in the same field of endeavor, namely processing media content.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the content interpreter further interprets content by: third discerning at least one audible aspect of the content; and wherein the aspect information further identifies the at least one audible aspect that, when presented by a presentation device, is audibly perceptible by a person, as taught by Tushinskiy et al., to the Zhao et al. as modified by Chung et al. system, because the server further uses information about the end-user and the streaming content to create and/or choose an appropriate user interaction (paragraph 125 of Tushinskiy et al.).
	With respect to claim 5, Zhao et al. as modified by Chung et al. and Tushinskiy et al. disclose the device of claim 4, wherein the content interpreter interprets the content by: fourth discerning at least one non-tangible aspect of the content (Tushinskiy et al.: paragraph 65, Speech Interpretation Module 426 determines which is the highest probability targeted action the user responded with his voice to the advertisement. Targeted actions may include, but are not limited to, the following: dial number, text message, open link in browser, skip advertising, tell more information, add event to calendar, add product to shopping cart, set up reminder, save coupon, add task to to-do list, etc.); and wherein the aspect information further identifies the at least one non-tangible aspect that, when presented by the presentation device, is perceptible by the person (Tushinskiy et al.: paragraph 72, Ad Logic 420 informs Ad Serving 414 which audio/video/text material should be transferred to the user as the reaction to his voice command).
With respect to claim 6, Zhao et al. as modified by Chung et al. and Tushinskiy et al. disclose the device of claim 5, wherein the at least one background aspect includes a location (Tushinskiy et al.: paragraph 67, current anonymized data from the end user device including GPS position, paragraph 68, In the processing of the advertiser's goals Ad Logic 420 considers, including but is not limited to, the following data sets: format of the targeted action (opening link, phone call, a full informing about the product, etc.), geolocation about the nearest point of sale relative to the end user) with respect to which the at least one visible aspect, the at least one audible aspect, and the at least one non-tangible aspect is presented by the presentation device to the person (Tushinskiy et al.: paragraph 72, Ad Logic 420 informs Ad Serving 414 which audio/video/text material should be transferred to the user as the reaction to his voice command).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. PGPUB 20090141940) in view of Chung et al. (U.S. PGPUB 20170287127) and further in view of Paul et al. (U.S. PGPUB 20180190324).
With respect to claim 7, Zhao et al. as modified by Chung et al. disclose the device of claim 1. However, Zhao et al. as modified by Chung et al. do not expressly disclose the content further comprises at least one of augmented reality content and virtual reality content.
Paul et al., who also deal with presenting content, disclose a method wherein the content further comprises at least one of augmented reality content and virtual reality content (paragraph 29, content items can include three-dimensional (3D) content. For example, content items can include spherical videos (or 360 videos), augmented reality content items, virtual reality (VR) content items, etc.).
Zhao et al., Chung et al., and Paul et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the content further comprises at least one of augmented reality content and virtual reality content, as taught by Paul et al., to the Zhao et al. as modified by Chung et al. system, because this would provide an increased immersive experience.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Zhao et al. (U.S. PGPUB 20090141940) in view of Chung et al. (U.S. PGPUB 20170287127) and further in view of Fauqueur et al. (U.S. Patent No. 11,164,605).
With respect to claim 8, Zhao et al. as modified by Chung et al. the device of claim 1. However, Zhao et al. as modified by Chung et al. not expressly disclose the content interpreter further interprets the content based upon at least one descriptor associated with the content.
Fauqueur et al., who also deal with presenting content to users, disclose a method wherein the content interpret further interprets the content based upon at least one descriptor associated with the content (column 12, lines 53-54, At step 2i, the source hub 102 creates metadata comprising information concerning the embed project, column 16, lines 27-31, the creative hub 104 receives the metadata created at the source hub 102 in the embed sequence video file or in a separate file. The creative hub 104 may include some or all of the metadata in the project file to support the push render workflow).
Zhao et al., Chung et al., and Fauqueur et al. are in the same field of endeavor, namely processing media content.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the content interpret further interprets the content based upon at least one descriptor associated with the content, as taught by Fauqueur et al., to the Zhao et al. as modified by Chung et al. system, because where the metadata identified one or more frames in the source video data that corresponded to the embed sequence, the project file may include such data to facilitate reconforming (column 16, lines 34-37 of Fauqueur et al.).
With respect to claim 9, Zhao et al. as modified by Chung et al. and Fauqueur et al. disclose the device of claim 8, wherein the descriptor identifies at least one aspect of the content (Fauqueur et al.: column 13, lines 1-28).
With respect to claim 10, Zhao et al. as modified by Chung et al. and Fauqueur et al. disclose the device of claim 8, wherein the descriptor identifies at least one technological constraint for presentation of the content (Fauqueur et al.: column 13, lines 1-28, the format of the embed sequence, such as whether it is: progressive video; interlaced video, upper/lower field dominant; 3:2 pulldown video with specific field dominance and cadence, which may or may not be the same for each shot; advanced pulldown with specific field dominance and cadence, which may or may not be the same for each shot; and the codec to be used to compress the video when rendering the project).
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive. Applicant argues that Zhao does not disclose discerning at least one background aspect of the content in that Zhao teaches a scene is detected based on color similarities (page 10 of remarks). However, Zhao discloses detection of objects and extraction of object features from video images (processes 210, 220) (paragraph 57). The process of detecting objects and object features is applicable to at least one visible aspect of the content and at least one background aspect of the content. The further citation of paragraph 57 provides evidence of a background aspect by having the frames include a background.
Applicant states that claim 1 has been amended to include limitations previously recited in claim 6 and that Tushinskiy does not disclose a weather condition or geography depicted in a background aspect (top of page 11). However, Tushinshiy is not cited to teach this specific limitation from original claim 6.
Applicant argues that Tushinskiy does not disclose discerning a location depicted in a background aspect in that there is no teaching that such geolocation is discernable from a background aspect in a video (page 11, second full paragraph). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Zhao discloses discerning a background aspect from a video. Tushinskiy teaches geolocation, or location, as a discernable aspect, as obtained from Ad Logic 420 (paragraph 67, current anonymized data from the end user device including GPS position, paragraph 68, Ad Logic 420 considers, including but is not limited to, the following data sets: format of the targeted action (opening link, phone call, a full informing about the product, etc.), geolocation about the nearest point of sale relative to the end user).
Applicant argues that Tushinskiy does not teach discerning of at least one audible aspect of the content in that the interpretation is performed with respect to the content (bottom of page 11). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Zhao discloses the content interpreter, which interprets content. Tushinskiy teaches interpreting audible commands as the discernable aspect.
Applicant argues that Tushinskiy does not disclose fourth discerning at least one non-tangible aspect of the content (page 12, first full paragraph). However, as explained above, Tushinkskiy discloses interpreting audible commands, which is a non-tangible aspect.
Applicant’s arguments with respect to claim(s) 1 directed towards at least one of weather and the geography have been considered but are moot in view of the new ground(s) of rejection. Chung teaches at least one background aspect includes at least one of a weather condition and a geography (paragraph 117, The attribute information of background may include a location of a background of the picture, weather, season, context, or etc. For example, the background location attribute of the picture may include “mountain”, “beach”, “urban area”, etc. The weather attribute may include “clear”, “cloudy”, “rainy”, “snowy”, etc.).
Applicant’s arguments with respect to claim(s) 7 directed towards augmented or virtual content have been considered but are moot in view of the new ground(s) of rejection. Paul teaches augmented or virtual content (paragraph 29, content items can include three-dimensional (3D) content. For example, content items can include spherical videos (or 360 videos), augmented reality content items, virtual reality (VR) content items, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180033120 to Wang et al. for a method of extracting a weather from an image and determining a weather condition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/14/22